DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 5 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mccuistion (U.S. Patent # 2841429) in view of Boyd (U.S. Patent # 4693343).

Regarding claim 1, Mccuistion discloses a seal structure (fig 3) comprising a ring-shaped seal member (seal member 1) disposed in a seal groove (seal groove of 11) provided in a case (11) at a sliding gap between a shaft and the case (gap between shaft 10 and case 11), the seal member separating a high-pressure side from a low-pressure side (seal between left and right sides of 1),
the seal groove provided in the case including
a low-pressure lateral face constituting a lateral face of the seal groove on the low-pressure side (as seen in examiner annotated fig 3 below), and extending along a direction orthogonal to a shaft axial direction of the shaft in a cross section of the seal structure (as seen in examiner annotated fig 3 below), the cross section being taken along an imaginary plane in parallel with the shaft axial direction and passing through a center line of the shaft (as seen in examiner annotated fig 3 below),
a groove bottom constituting a bottom face of the seal groove (as seen in examiner annotated fig 3 below), and
extending along the shaft axial direction in the cross section (as seen in examiner annotated fig 3 below), and
a high-pressure lateral face constituting a lateral face of the seal groove on the high-pressure side (as seen in examiner annotated fig 3 below), and extending along the direction orthogonal to the shaft axial direction in the cross section (as seen in examiner annotated fig 3 below),
the seal member including

a curved inner periphery facing the shaft and protruding toward the shaft (as seen in examiner annotated fig 3 below),
a mounting face facing the low-pressure lateral face (as seen in examiner annotated fig 3 below), and
an upper face facing the high-pressure lateral face (as seen in examiner annotated fig 3 below),
the mounting face being recessed toward the upper face (as seen in examiner annotated fig 3 below),
the upper face being recessed toward the mounting face (as seen in examiner annotated fig 3 below),
where H [mm] denotes a longest length
between the mounting face and the upper face in a direction in which a center line of the seal member extends (as seen in examiner annotated fig 3 below), and h [mm] denotes a shortest length between the mounting face and the upper face in the direction in which the center line of the seal member extends (as seen in examiner annotated fig 3 below), in a cross section of the seal member taken along an imaginary plane in parallel with a direction orthogonal to a radial direction of the seal member and passing through the center line of the seal member (as seen in examiner annotated fig 3 below);
where the seal member is symmetrical in shape in a cross section of the seal member  with respect to a second center line extending along a radial direction (as seen in examiner annotated fig 3 below): and
where the shape of the mounting face recessed toward the upper face and the shape of the upper face recessed toward the mounting face are defined by linear surfaces (as seen in examiner annotated fig 3 below) extending from the outer peripheral surface and from the inner peripheral surface to the second center line (as seen in examiner annotated fig 3 below).


Mccuistion does not disclose 0.755 <= h/H <= 0.769 being satisfied.
However, Boyd teaches 0.755 <= h/H <= 0.769 being satisfied (h/H = 0.188 inches / 0.25 inches is 0.75) (H= axial length of seal ring is 0.25 inches, h = axial length minus radius of lobe 50 /51 which is 0.188 inches, Col 3 Lines 28 - 42).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the depth of groove and of the seal ring to provide an expected benefit of interference fit between the shaft and the seal ring. 

    PNG
    media_image1.png
    449
    944
    media_image1.png
    Greyscale


Regarding claim 2, the combination of Mccuistion and Boyd discloses the seal structure.
Mccuistion does not disclose wherein H - h, calculated with the H and the h, satisfies 0.9 <= H-h <= 1.2.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the difference in length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a lobes with recesses between the lobes with an expected benefit of anti-extrusion into the gap between the shaft and the casing.  In re Aller, 105 USPQ 233.  

Regarding claim 3, the combination of Mccuistion and Boyd discloses the seal structure.
Mccuistion does not disclose wherein the H satisfies 3.9 <= H <= 4.9.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a lobes with recesses between the lobes with an expected benefit of anti-extrusion into the gap between the shaft and the casing.  In re Aller, 105 USPQ 233.  

Claims 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mccuistion (U.S. Patent # 2841429) in view of Stamper (U.S. Patent # 6036194).

Regarding claim 4, Mccuistion discloses the seal structure, where W1 [mm] denotes a longest length between the inner periphery and the outer periphery in the cross section of the seal member, and W [mm] denotes a length from the groove bottom to the shaft in the cross section of the seal structure (as seen in examiner annotated fig 3 below).
Mccuistion does not disclose wherein 0.877 <= W/WI <= 0.880 is satisfied.
However, Stamper teaches wherein 0.877 <= W/WI <= 0.880 is satisfied (W/W1 =11.4 mm (0.45 inches)/ 12.7 mm (0.5 inches) is 0.8, Col 7 Line 66 – Col 8 Line 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the depth of groove and of the seal ring of Mccuistion as Stamper, to provide an expected benefit of interference fit between the shaft and the seal ring. 


 Regarding claim 5, Mccuistion discloses the seal structure.
Mccuistion does not disclose wherein W1 - W, calculated with the W1 and the W, satisfies 0.75 <= WI-W <= 0.80.
However, Stamper teaches wherein W1 - W, calculated with the W1 and the W, satisfies 0.75 <= WI-W <= 0.80 (W1 – W is 0.5 inches – 0.15 inches = 0.35).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the depth of groove and of the seal ring of Mccuistion as in Stamper, to provide an expected benefit of interference fit between the shaft and the seal ring. 


    PNG
    media_image2.png
    449
    944
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                     
	
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675